IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                           AUGUST SESSION, 1996


STATE OF TENNESSEE,           )      C.C.A. NO. 02C01-9509-CC-00250
                              )
      Appellee,               )
                              )
                                                                 FILED
                              )      DYER COUNTY                   March 26, 2008
VS.                           )
                              )      HON. JOE G. RILEY           Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
SOLOMON AKINS,                )      JUDGE
                              )
      Appellant.              )      (Sufficiency of Evidence-Sentencing)




FOR THE APPELLANT:                   FOR THE APPELLEE:

G. STEPHEN DAVIS                     CHARLES W. BURSON
District Public Defender             Attorney General and Reporter
208 N. Mill Avenue
Dyersburg, TN 38025-0742             CLINTON J. MORGAN
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243

                                     PHILLIP BIVENS
                                     District Attorney General

                                     JAMES E. LANIER
                                     Assistant District Attorney
                                     115 E. Market
                                     Dyersburg, TN 38024



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

JERRY L. SMITH, JUDGE
                                       ORDER


       This is an appeal as of right pursuant to Tenn. R. App. P. 3. On January 26,

1995, Appellant was convicted by a jury of five counts of selling less than .5 grams of

cocaine. As a Range II offender, Appellant received a sentence of eight years and six

months for each count. All five of these sentences were concurrent to each other, but

consecutive to two previous convictions he was serving on probation. In this appeal

Appellant alleges the evidence is insufficient to support the verdicts, and that his

sentence is excessive. Having reviewed the record in this matter we are of the opinion

that the convictions and sentence are fully supported by the law and evidence and that

this matter should be affirmed pursuant to Rule 20, Rules of the Court of Criminal

Appeals.



       Appellant’s complaint concerning the sufficiency of the evidence centers around

his contention that the undercover operative, used by police to buy cocaine from

Appellant, is untrustworthy.     As such, Appellant asks this Court to re-weigh her

testimony. We must decline his request.



       It is axiomatic that the credibility of witnesses is a matter that is entrusted

exclusively to the jury as the triers of fact. A guilty verdict that is approved by the trial

judge accredits the testimony of the State’s witnesses and resolves all conflicts in the

testimony in favor of prosecution theory. This Court may not reweigh matters of

witness credibility. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978). State v. Evans,

838 S.W.2d 185, 191 (Tenn. Crim. App. 1992). We will not disturb the jury’s obvious

finding that the undercover operative testified truthfully.




                                             -2-
       Appellant’s complaint with regard to his sentence is waived due to a failure to

argue or cite any authority reflecting why his sentence is excessive. State v. Hill, 875
S.W.2d 278, 284 (Tenn. Crim. App. 1993). However, we have nevertheless reviewed

the record and found the trial judge applied three enhancement factors and one

mitigating factor. No complaint is made as to the application of the enhancement

factors. In addition there is not complaint that applicable mitigating factors were not

considered. Appellant has a previous history of criminal convictions, he had a history

of unwillingness to comply with conditions of release into the community, and the

offenses which are the subject of this appeal were committed while Appellant was on

probation. While Appellant’s conduct did not threaten or cause serious bodily injury to

anyone, this mitigating factor’s importance is diminished by the nature of the offenses

and the seriousness of the enhancement factors. The possible sentence for a Range

II defendant convicted of selling less that .5 grams of cocaine is six and ten years.

Under the circumstances Appellant’s sentence in the middle of this range is not

excessive.



       The convictions and sentence are affirmed pursuant to Rule 20, Rules of the

Court of Criminal Appeals.



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
WILLIAM M. BARKER, JUDGE




                                          -3-